Citation Nr: 1001292	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  08-24 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disability, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for a low back 
disability, currently rated as 10 percent disabling.

(The claim of entitlement to an annual clothing allowance 
will be considered in a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to 
August 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2007 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to an increased rating for a right knee 
disability, a left knee disability, and a low back 
disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.


REMAND

Additional development is necessary prior to further 
disposition of the claims.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  At his 
June 2009 hearing before the Board, the Veteran stated that 
the severity of his right and left knee disabilities and his 
low back disability had worsened since the date of the last 
examination.  Specifically, he contends that he has 
experienced increased pain, instability, and weakness in his 
knees, with more limited ranges of motion, and increased pain 
in his low back, with a more limited range of motion and 
neurological manifestations in his lower extremities.  With 
regard to his knees, the record reflects that at the time of 
the last examination, no instability was found.  With regard 
to his low back, the record reflects that at the time of the 
last examination, no sensory impairment was found.  The 
Veteran was last afforded a VA examination for his back and 
knee disabilities in June 2008.  Although the examination is 
not unduly remote, VA is required to afford him a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected disabilities.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Thus, the Board has no discretion 
and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability, 
as well as any associated neurological 
impairment.  The examiner should review 
the claims file and should note that 
review in the examination report.  Any 
opinion provided should be supported by a 
full rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the lumbar spine (extension, forward 
flexion, left and right lateral 
flexion, and left and right 
rotation), expressed in degrees, as 
well as state whether there is any 
favorable or unfavorable ankylosis.

b)  Determine whether the back 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, that determination should 
be expressed in terms of the degree 
of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  
The examiner should express an 
opinion on whether pain 
significantly limits functional 
ability during flare-ups or when the 
back is used repeatedly.  That 
determination should also, if 
feasible, be expressed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

c)  Identify any associated 
neurological disabilities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should 
be reported.  The examiner should 
address the Veteran's complaints of 
numbness and radiating pain in the 
lower extremities voiced at his 
hearing before the Board in June 
2009.  The examiner should conduct 
any appropriate neurological 
testing.  Provide an opinion as to 
whether any neurological 
symptomatology equates to mild, 
moderate, moderately severe, or 
severe incomplete paralysis, or 
complete paralysis of the sciatic 
nerve.  Moreover, state whether any 
other nerve is affected and if so 
state the severity of the impairment 
of the nerve affected.
 
d)  State whether the Veteran has 
intervertebral disc syndrome (IVDS).  
If so, state whether IVDS results in 
incapacitating episodes, and if so, 
report the duration of any 
incapacitating episodes over the 
past 12 months.  An incapacitating 
episode is a period of acute signs 
and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and 
treatment by a physician.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his right and left knee 
disabilities.  The claims folder should 
be made available to and reviewed by the 
examiner, and the examination report 
should reflect that the claims folder was 
reviewed.  The examiner's report should 
include range-of-motion findings and 
findings as to any weakness, instability, 
and giving way, and should set forth all 
current complaints, findings, and 
diagnoses.  The report should also 
discuss the presence or absence of pain, 
as well as functional impairment.  If any 
pain, weakened motion, excess 
fatigability, or incoordination is shown, 
the examiner should express the 
limitation caused by that in terms of 
additional degree of limitation of range 
of motion.  A rationale for all opinions 
must be provided.

3.  Then, readjudicate the claims.  If 
the decisions remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response.  Then, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for development 
or other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals





